DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 02/06/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 10/23/2019 is entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ a first visor” and “a second visor” as claimed in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Luber et al. (US PUB 2010/0053311; herein after “Luber”) in view of KALTENBACH et al. (WO 2016142263 A1; herein after “Kaltebach”).	
Luber and Kaltebach disclose surgical glasses with loupes. Therefore, they are analogous art.

	Regarding claim 1, Luber teaches an optical attachment for surgical loupe glasses (i.e.,  eyewear 10, as shown in Fig. 1, para. [0001] and [0014]), comprising: a visor sized to cover at least a portion of a first carrier lens (12) of the surgical loupe glasses (i.e., two upper segments 12a and 14a (e.g., light filter area of the LCD shutter glasses that contains a liquid crystal layer (visor)), of the two look-through elements 12 and 14 (lenses), para. [0016], also see para. [0004]); and at least one loupe (22) orienting feature (12b) defined by the visor (i.e., the lower segments 12b and 14b (orienting features) of the two look-through elements 12 and 14 (lenses) are made of glass, para. [0014]-[0015] and as shown in Fig. 1).
	Luber teaches all limitations except for explicit teaching of visor.
(page 12, lines 12-14)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that a visor is connected to the user-wearable eyewear as taught by Kaltebach, for the purpose of shielding the user's eyes from radiation is particularly desired, when the user has to be protected from UV and other harmful light.

Regarding claim 2, Luber as set forth in claim 1 above further teaches the visor is sized to cover at least a portion  (e.g., upper segment 12a) of two carrier lenses (12 and 14) of the surgical loupe glasses (as shown in Fig. 1, para. [0015]).

Regarding claim 3, Luber as set forth in claim 2 above further teaches the at least one loupe orienting feature defined by the visor comprises two loupe orienting features (i.e., by looking through the two lower segments 12b and 14b (two loupe orienting features), i.e. the magnifying glasses 22 and 24 (loupes), para. [0016], Fig. 1).

Regarding claim 4, Luber as set forth in claim 1 above further teaches the visor comprises a light filter (i.e., LCD shutter glasses, optically polarized glasses, red/green glasses (e.g., light filter), para. [0009] and [0018], also see para. [0004] and Abstract).

Regarding claim 5, Luber as set forth in claim 1 above further teaches the light filter is selected from the group consisting of a polarization filter and a color filter (i.e., LCD shutter glasses, optically polarized glasses, red/green glasses (e.g., color filter/ a polarizing filter), para. [0005] and [0018]).

Regarding claim 6, Luber as set forth in claim 5 above further teaches the visor is opaque (i.e., LCD shutter glasses, so-called active systems, are based on the property of a special form of glass containing a liquid crystal and a polarizing filter that becomes dark (i.e. opaque), para. [0004], well known in the art of optics).

Regarding claim 7, Luber as set forth in claim 1 above further teaches the visor further comprises: a first optical region (12a); and a second optical region (14a) (i.e., upper segments 12a and 14a, as shown in Fig. 1, para. [0015]).

Regarding claim 8, Luber as set forth in claim 7 above further teaches the visor is further sized to cover at least a portion (14a) of a second carrier lens (14) of the surgical loupe glasses (as shown in Fig. 1); the first optical region (12a) is positioned to overlap with at least the portion of the first carrier lens (12) (as shown in Fig. 1); and the second optical region (14a) is positioned to overlap with at least the portion of the second carrier lens (14) (as shown in Fig. 1, para. [0015]).

Regarding claim 10, Luber as set forth in claim 1 above further teaches the at least one loupe (22) orienting feature (12a) is completely contained within the visor (as shown in FIG. 1, para. [0016]).

Regarding claim 11, Luber fails to teach the visor further defines a flex void in communication between a first of the at least one loupe orienting feature and an outer edge of the visor.
	However, in a related field of endeavor Kaltebach teaches In a second aspect the present invention relates to a protective user-wearable eyewear comprising:
(a) an eyeglass frame supporting a pair of lenses, said pair of lenses consisting of a right
lens and a left lens; (b) a first optical loupe (18a) attached to the right lens (16a); (c) a second optical loupe (18b) attached to the left lens (16b); and (d) a protective visor (50) that blocks at least 90% of passing light of a defined wavelength sub--range within the range between 200nm and 3000nm, wherein said protective visor is swiveling mounted to the eyeglass frame (page 2, lines 152-24)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that loupes are attached to the lenses through the cutouts (flex void) of the visor with desired shape (shown in Fig. 1B) as taught by Kaltebach, for the purpose of maximum shielding of the user's eyes from radiation.

Regarding claim 12, Luber fails to teach a width of the flex void is smaller than a width of the loupe orienting feature.
	However, in a related field of endeavor Kaltebach teaches In a second aspect the present invention relates to a protective user-wearable eyewear comprising:
(a) an eyeglass frame supporting a pair of lenses, said pair of lenses consisting of a right
lens and a left lens; (b) a first optical loupe (18a) attached to the right lens (16a); (c) a second optical loupe (18b) attached to the left lens (16b); and (d) a protective visor (50) that blocks at least 90% of passing light of a defined wavelength sub--range within the range between 200nm and 3000nm, wherein said protective visor is swiveling mounted to the eyeglass frame (page 2, lines 152-24)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that loupes are attached to the lenses through the cutouts (flex void) of the visor with desired shape and width (shown in Fig. 1B) as taught by Kaltebach, for the purpose of maximum shielding of the user's eyes from radiation.

Regarding claim 13, Luber fails to teach the at least one loupe orienting feature comprises an arcuate shape.
	However, in a related field of endeavor Kaltebach teaches In a second aspect the present invention relates to a protective user-wearable eyewear comprising:
(a) an eyeglass frame supporting a pair of lenses, said pair of lenses consisting of a right
(page 2, lines 152-24)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that loupes are attached to the lenses through the cutouts (orienting features) of the visor with desired arcuate shape (shown in Fig. 1B) as taught by Kaltebach, for the purpose of maximum shielding of the user's eyes from radiation.

Regarding claim 14, Luber fails to teach the at least one loupe orienting feature comprises a squared shape.
	However, in a related field of endeavor Kaltebach teaches In a second aspect the present invention relates to a protective user-wearable eyewear comprising:
(a) an eyeglass frame supporting a pair of lenses, said pair of lenses consisting of a right
lens and a left lens; (b) a first optical loupe (18a) attached to the right lens (16a); (c) a second optical loupe (18b) attached to the left lens (16b); and (d) a protective visor (50) that blocks at least 90% of passing light of a defined wavelength sub--range within the range between 200nm and 3000nm, wherein said protective visor is swiveling mounted to the eyeglass frame (page 2, lines 152-24, Fig. 1B)


	Regarding claim 15, Luber teaches an optical attachment for surgical loupe glasses (i.e.,  eyewear 10, as shown in Fig. 1, para. [0001] and [0014]), comprising: a first visor sized to cover at least a portion of a first carrier lens (12) of the surgical loupe glasses; a second visor sized to cover at least a portion of a second carrier lens (14) of the surgical loupe glasses (i.e., two upper segments 12a and 14a (e.g., light filter area of the LCD shutter glasses that contains a liquid crystal layer (visor)), of the two look-through elements 12 and 14 (lenses), para. [0016], also see para. [0004]); a coupler between the first and second visor (i.e., nose support 16, para. [0014], FIG. 1); a first loupe orienting feature (12b) defined by the first visor; and a second loupe orienting feature (14b) defined by the second visor (i.e., the lower segments 12b and 14b (orienting features) of the two look-through elements 12 and 14 (lenses) are made of glass, para. [0014]-[0015] and as shown in Fig. 1).
	Luber teaches all limitations except for explicit teaching of visor.
	However, in a related field of endeavor Kaltebach teaches the visor has a size and form that are suitable to shield the user's eyes from light, when said visor is connected to the user-wearable eyewear (page 12, lines 12-14)


Regarding claim 16, Luber fails to teach the coupler is further configured to couple to a frame of the surgical loupe glasses.
	However, in a related field of endeavor Kaltebach protective visor is swiveling mounted to the eyeglass frame (page 2, lines 22-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that a visor is swivel mounted to the eyeglass frame as taught by Kaltebach, for the purpose of flexibly connected to the eyewear fame.

Regarding claim 17, Luber fails to teach the coupler comprises a cord.
 	However, in a related field of endeavor Kaltebach protective visor is swiveling mounted to the eyeglass frame (page 2, lines 22-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber such that a visor is swivel mounted (by a cord or like) to the eyeglass frame as taught by Kaltebach, for the purpose of flexibly connected to the eyewear fame.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luber in view of Kaltebach, and further in view of Shau et al. (US PUB 20190384065; herein after “Shau”).	

	Regarding claim 9, Luber in view of Kaltebach teaches  the first optical region comprises a first polarization filter; and the second optical region comprises a second polarization filter (i.e., The viewer wears eyeglasses (e.g., first and second optical regions) which contain a pair of orthogonal polarizing filters (e.g., first and second polarizing filters), para. [0005], well known in the art of optics).
	Luber in view of Kaltebach teaches all limitations except for explicit teaching of the first and the second optical region comprises a first and a second polarization filter.
	However, in a related field of endeavor Shau teaches FIG. 3(d) illustrates a pair of sight filters (FR, FL) that are located in front of the viewing windows (WR, WL) (para. [0037])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Luber in view of Kaltebach such that a pair of sight filters (e.g., polarization filters) as taught by Shau, for the purpose of filtering out harmful wavelengths of light.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
December 3, 2021